Case 3:21-cr-30001-DWD Document 79 Filed 02/08/21 Page 1 of 3 Page ID #186




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                )
                                          )
                      Plaintiff,          )
                                          )
 vs.                                      )          Case No. 21-CR-30001-DWD
                                          )
 KENDRICK A. FRAZIER,                     )
 KENWYN L. FRAZIER, and                   )
 JASMINE M. CRAWFORD,                     )
                                          )
                      Defendants.         )

                              MEMORANDUM & ORDER

DUGAN, District Judge:

       On January 5, 2021, a grand jury sitting in the Southern District of Illinois returned

a two-count indictment against Defendants Kendrick A. Frazier, Kenwyn L. Frazier, and

Jasmine M. Crawford. (Doc. 37). The indictment charges Kendrick Frazier and Kenwyn

Frazier with kidnapping in violation of 18 U.S.C. § 1201(a)(1) (Count 1) and Jasmine

Crawford with obstruction of justice in violation of 18 U.S.C. § 1512(c)(1) (Count 2). By

motion dated February 3, 2021, Defendants jointly request that the Court make a complex

case finding and continue jury trial in this action to a date beyond the limits set by the

Speedy Trial Act, 18 U.S.C. § 3161.

       This case involves an alleged kidnapping that Defendants believe is being

investigated as a possible homicide. As a result, Defendants believe that there could be

additional charges brought against Kendrick Frazier and Kenwyn Frazier, including

charges that could include the death penalty-eligible offenses. Defendants argue that,

even taking into account the exercise of due diligence, the nature of the case and the sheer
Case 3:21-cr-30001-DWD Document 79 Filed 02/08/21 Page 2 of 3 Page ID #187




volume of expected discovery, it would be unreasonable to expect defense counsel to

have time to adequately prepare for pretrial proceedings and for trial within the usual

time limits established by the Speedy Trial Act.

       Under most circumstances, the Speedy Trial Act requires that trials commence

“within seventy days from … the date the defendant has appeared before a judicial officer

of the court in which [a] charge is pending.” 18 U.S.C. § 3161(c)(1). The seventy-day

period can be tolled for a variety of reasons, including where the Court finds that the

ends of justice so require because a case is so unusual or so complex that adequate

preparation cannot reasonably occur within the established time limits. See 18 U.S.C. §

3161(h)(7)(A) and (B)(ii).

       Based on Defendants’ representations, pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii), the

Court FINDS that this case is so unusual or so complex due to the nature of the

prosecution that it would be unreasonable to expect adequate preparation for pretrial

proceedings and for the trial itself to occur within the time limits established by 18 U.S.C.

§ 3161. Even if this case were not so complex, the Court FINDS that the failure to grant

Defendants’ requested continuance, taking into account the exercise of due diligence,

would deny defense counsel the reasonable time necessary for effective preparation as

contemplated by § 3161(h)(7)(B)(iv). The Court further FINDS the ends of justice served

by allowing additional time to conduct pretrial proceedings and to prepare for trial

outweigh the best interest of the public and the defendants in a speedy trial.

       For all these reasons, the Court GRANTS Defendants’ motion for complex case

finding and to continue trial beyond the limits of the Speedy Trial Act (Doc. 74). The
Case 3:21-cr-30001-DWD Document 79 Filed 02/08/21 Page 3 of 3 Page ID #188




pretrial motion deadlines and jury trial dates are VACATED and will be CONTINUED.

The period of delay resulting from this continuance shall be excluded for purposes of the

Speedy Trial Act. The Court SETS a counsel-only status conference for February 19, 2021,

at 11:30 a.m via Zoom video conference. Counsel for the parties shall be prepared to

discuss pretrial deadlines and a new trial date.

       SO ORDERED.

       Dated: February 8, 2021



                                                      ______________________________
                                                      DAVID W. DUGAN
                                                      United States District Judge
